DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed on 09/08/2021. Claims 1-20 are submitted for examining.
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 09/08/2021 and 06/11/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is withdrawn because a terminal disclaimer was filed and approved.
Claim Objections
Claims 7 and 17 are objected to because of the following informalities:  In the claims “a second remote control plane” should be “the second remote control plane” and “a second area of the provider network” should be “the second area of the provider network”.
Appropriate correction is required.
Response to Arguments
Applicant's arguments filed on 09/08/2021 with respect to claims 1-200 have been considered but are moot in view of the new ground(s) of rejection.
Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over McAlister et al (US20110099420), in view of Wu et al (US20070053359).

	Regarding claim 4, the cited reference McAlister discloses a computer-implemented method comprising (Claim 1 discloses a computer-implemented method): determining a failover event associated with a first control plane has occurred (¶0052 discloses that in the event of a replica failure, RDS can failover the database to the corresponding secondary replica from primary replica, ¶0058 further discloses that if the primary replica of a database is down, the system can perform a failover operation to a secondary replica), the first control plane associated with a first child area (¶0052 discloses that the data zone in which the primary replica is currently located), the first child area of the provider network comprising a data plane (¶0056 discloses that the primary replica 410 and the secondary replica 412 are located in different data zones (1 and 2) of the data plane); identifying a second remote control plane in a second area of the provider network to manage the data plane in the first child area of the provider network, the second area of the provider network being geographically distinct from the first child area of the provider network (¶0056 discloses that the primary replica 410 and the secondary replica 412 are located in different data zones (1 and 2) of the data plane. ¶oo16 discloses the primary and secondary replicas being provisioned in or across one or more separate data zones, separate geographic locations. ¶0052 discloses that in the event of a replica failure, RDS can failover the database to the corresponding secondary replica from primary replica, ¶0058 further discloses that if the primary replica of a database is down, the system can perform a failover operation to a secondary replica); and failing over the first child area of the provider network from management of the data plane in the first child area by the first control plane to management of the data plane in the first child area by the second remote control plane (¶0049 discloses that if a primary replica fails or otherwise becomes unavailable, the RDS system can quickly and automatically failover to the secondary replica where ¶0056 discloses that the primary replica 410 and the secondary replica 412 are located in different data zones (1 and 2) of the data plane), wherein the first child area updates one or more references to endpoints of the first control plane to be references to endpoints of the second remote control plane (¶0072 discloses that promoting a secondary replica to be the new primary replica for an instance under certain circumstances and ¶0052 discloses that in the event of a replica failure, RDS can failover the database to the corresponding secondary replica, and the endpoint DNS name can/will be aliased to the new primary replica). The cited reference McAlister discloses in ¶0028 that the RDS in one embodiment provides a separate “control plane” that includes components (e.g., hardware and software) useful for managing aspects of the data storage where RDS instance in different data zones but McAlister discloses only using one control plane in this case the first control and the second remote control plane are the same. Examiner is introducing new reference Wu’359 which discloses in ¶0117 a centralized recovery mechanism where if the control plane of a large region of a domain fails, and some kind of centralized control plane backup is provided for that domain, the control information can be recovered through a centralized method. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Wu to the teachings 

	Regarding claims 5 and 15, the combination of McAlister and Wu discloses all limitations of claims 4 and 14 respectively. McAlister further discloses wherein the first child area of the provider network includes a local control plane (¶0056 discloses that the primary replica 410 and the secondary replica 412 are located in different data zones (1 and 2) of the data plane. ¶oo16 discloses the primary and secondary replicas being provisioned in or across one or more separate data zones, separate geographic locations).

	Regarding claims 6 and 16, the combination of McAlister and Wu discloses all limitations of claims 4 and 14 respectively. McAlister further discloses wherein the first child area of the provider network is a child area of a third parent area of the provider network, the third parent area of the provider network including the first control plane (¶0089 discloses that three data zones in a region, with three event processor groups (G1, G2, and G3) monitoring data zone pairs (DZ2, DZ3), (DZ3, DZ1), and (DZ1, DZ2). For example event processor group G1 monitor data zones DZ2 and DZ3).

Regarding claim 13, the combination of McAlister and Wu discloses all limitations of claim 4. Wu further discloses wherein the first child area of the provider network is connected to the second area of the provider network via a transit network (¶0117 discloses that the control plane of a large region of a domain fails, and some kind of centralized control plane backup is provided for that domain, the control information can be recovered through a centralized method, which means that the location of the control plane and the location  of the control plane backup are under same domain (i.e. network)).

Regarding claim 14, the claim is to a system performing substantially the same features of the method of claim 4. Therefore the claim is subject to the same rejection as claim 4.

Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over McAlister et al (US20110099420), in view of Wu et al (US20070053359), in further view of Gong et al (US20180239651).

	Regarding claims 7 and 17, the combination of McAlister and Wu does not explicitly teach wherein identifying a second remote control plane associated with a second area of the provider 
	In an analogous art Gong teaches wherein identifying a second remote control plane associated with a second area of the provider network, further comprises: selecting the second area of the provider network from a backup hierarchy, the backup hierarchy comprising a hierarchical tree of a plurality of areas of the provider network (¶0148 discloses different methods may be performed to determine which backup control node of a set of backup control nodes will take over for failed primary control node 402 and become the new primary control node. For example, the new primary control node may be chosen based on a ranking or “hierarchy” of backup control nodes).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Gong to avoid service interruption and enable efficient, and reliable distribution of workloads to provide a system with improved capacity and increased availability.

	Regarding claims 8 and 18, the cited reference Gong further discloses wherein the backup hierarchy is sorted based on a geographic distance of each of the plurality of areas from the first child area of the provider network (¶0143 discloses that a hierarchy of nodes may also be determined using methods… For example, the hierarchy … may be assigned based on other predetermined factors).

	Regarding claims 9 and 19, the cited reference McAlister further discloses wherein the plurality of areas of the provider network are based at least on user preferences, the user preferences including at least one of geographic location and control plane spread (¶0086 discloses that the replicated databases located in a given data zone, each event processor can compute the list of event processors that cover an data zone pair independently. Subsequently, for a given data zone pair, the event processor identifiers covering that data zone pair can be sorted lexographically).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McAlister et al (US20110099420), in view of Wu et al (US20070053359), in further view of Gong et al (US20180239651), in further view of Filsfils et al (US20060209682).

	Regarding claims 10 and 20, the combination of McAlister, Wu, and Gong does not explicitly teach receiving a plurality of metrics from a plurality of control planes in the provider 
	In an analogous art Filsfils teaches receiving a plurality of metrics from a plurality of control planes in the provider network, the metrics including at least one of utilization, capacity, or latency; and wherein the backup hierarchy is weighted based at least on the plurality of metrics. (¶0059 discloses a backup-PE-device selection algorithm that selects at least one preferred backup PE device from a set of one or more possible backup PE devices. … selection based on the values of one or more metrics associated with the possible backup edge devices PE2 and PE3. The metrics are input to a novel selection algorithm that selects the preferred backup edge device PE3 using a hierarchical selection process or a weighted-metric selection process where the metrics may be evaluated based on link-bandwidth characteristics (¶0034)).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Filsfils to choose a backup-device in order to avoid dropping packets upon losing communication with its neighboring customer site and where the backup-device preference may be inversely proportional to the metric values.

Claims 11-12 rejected under 35 U.S.C. 103 as being unpatentable over McAlister et al (US20110099420), in view of Wu et al (US20070053359), in further view of Bai et al (US20200151023).

	Regarding claim 11, the combination of McAlister and Wu does not explicitly teach wherein failing over the first child area of the provider network from the first control plane to the second remote control plane, further comprises: obtaining a list of hosts from an asset monitoring service for the first child area of the provider network, the list of hosts including a plurality of hosts in the first child area of the provider network; and providing the list of hosts to the second remote control plane.
	In an analogous art Bai teaches wherein failing over the first child area of the provider network from the first control plane to the second remote control plane, further comprises: obtaining a list of hosts from an asset monitoring service for the first child area of the provider network, the list of hosts including a plurality of hosts in the first child area of the provider network; and providing the list of hosts to the second remote control plane (¶0091 discloses that the control plane to receive and store the plurality of deployment specifications on the control plane where deployment specification may include an address of a server device or grouping of server devices (e.g., a node cluster) as well as information about control planes and associated resources (¶0037). Bai further discloses in ¶0064 that the unified deployment system 104 can generate a new deployment specification including deployment information associated with deploying the second cloud-native service on the new resource 514 via the new control plane 512 where deployment specification may include an address of a server device or grouping of server devices (e.g., a node cluster) as well as information about control planes and associated resources (¶0037)).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Bai to reduce overhead of an entity or individual tasked with performing a high number of deployments on individual control planes across a plurality of locations.

Regarding claim 12, the combination of McAlister and Wu does not explicitly teach wherein the failover event includes at least one of a loss of power at the first control plane, a loss of communication with the first control plane, or scheduled maintenance of the first control plane.
	In an analogous art Bai teaches wherein the failover event includes at least one of a loss of power at the first control plane, a loss of communication with the first control plane, or scheduled maintenance of the first control plane (¶0007 discloses that the unified deployment system 104 may perform a migration of the cloud service from the second resource 506 b to the new resource 514 upon detecting that the second resource 506 b or associated cloud-computing system has an outage).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Bai to reduce overhead of an entity or individual tasked with performing a high number of deployments on individual control planes across a plurality of locations.

Allowable Subject Matter
Claims 1-3 are allowed.    
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462